          Case 1:19-cr-00213-LJL Document 84
                                          85 Filed 02/23/21
                                                   02/24/21 Page 1 of 1


Law Offices of Alex R. Kessel
15910 Ventura Blvd., Suite 1030, Encino, CA 91436         Tel: (818) 995-1422 Fax: (818) 788-9408


                                        February 23, 2021

                                     REQUEST GRANTED.
BY ECF AND BY EMAIL                  The Sentencing previously set for March 18, 2021 is
                                     RESCHEDULED to March 19, 2021 at 2:00PM in
The Honorable Lewis J. Liman         Courtroom 15C at the 500 Pearl Street Courthouse.
United States District Judge
Southern District of New York             2/24/2021
500 Pearl Street
New York, New York 10007

       RE:     United States v. Danny Bang, et al., Case No.:1:19-cr-00213-LJL

Dear Judge Liman,

         On March 18, 2021, my client, Danny Bang, is scheduled to appear before this Honorable
Court for Sentencing. I, Alex R. Kessel, will be personally appearing for the sentencing hearing.
However, I also have another sentencing hearing in the Southern District of Georgia on March
22, 2021. Counsel is trying to reduce exposure of contracting Covid-19 by only having 1 return
flight to California until after the 2 hearings on the East Coast. To this end, I would respectfully
request this Honorable Court to continue the sentencing hearing from March 18, 2021 to March
19, 2021. I can be available anytime on March 19, 2021. Both the defendant and government’s
counsel consent to this request. If the Court cannot move the hearing to March 19, 2021, counsel
requests the hearing to remain set for March 18, 2021.

                                                      Respectfully submitted,
                                                      /S/ Alex R. Kessel
                                                      ALEX R. KESSEL, Cal Bar #110715
                                                      Law Offices of Alex R. Kessel
                                                      15910 Ventura Boulevard, Suite 1030
                                                      Encino, California 91436
                                                      Phone: (818) 995-1422
                                                      Fax (818) 788-9408
                                                      Email: Kessellawfirm@gmaill.com
                                                      ATTORNEY FOR DANNY BANG


       CC: Lloyd Epstein, Esq.
           Elizabeth A. Hanft, Assistant United States Attorney
